Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the “Agreement”) is made and entered into
as of January 15, 2014, by and between Summer Infant, Inc. and its subsidiaries,
including, without limitation, Summer Infant (USA), Inc. (collectively, the
“Company”) and Jason Macari (“Macari”).

 

RECITALS

 

A.                                    Macari and the Company are parties to an
Employment Agreement dated February 1, 2010 (the “Employment Agreement”).

 

B.                                    The Company has elected not to renew the
Employment Agreement and, as a result, Macari will be relieved of all
responsibilities as an officer and employee of the Company as of February 1,
2014.

 

C.                                    The parties wish for Macari to receive
certain separation benefits from the Company, conditioned upon Macari’s entry
into this Agreement effective February 1, 2014.

 

D.                                    The parties wish to settle and compromise
fully and finally any and all claims Macari has or purports to have against the
Company and others, including, but not limited to, those arising out of Macari’s
employment, on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

In consideration of the mutual promises in this Agreement, the parties agree as
follows:

 

1.                                      Separation.  The parties agree that
Macari’s employment will cease effective as of February 1, 2014 (the “Separation
Date”) and he shall be deemed to have resigned as an officer of the Company on
such date and as an officer and director of all subsidiaries of the Company on
such date.  The parties agree that, as of the Separation Date, the parties’
respective rights and obligations are governed only by this Agreement. 
Effective as of the Separation Date, Macari will cease to be an employee of the
Company and will no longer be entitled to any payments from the Company or to
participate in any benefit plans or arrangements sponsored by the Company or any
of its subsidiaries, except as specifically set forth in this Agreement or as
required by applicable law.

 

2.                                      Transition.  From the Separation Date
through July 31, 2014 (the “Transition Period”), Macari will make himself
reasonably available to consult and travel, internationally and domestically, on
an as-needed basis after reasonable advance notice with the Company’s Chief
Executive Officer on business-related issues and to perform such other
responsibilities as specifically assigned to him from time to time by the
Company’s Chief Executive Officer commensurate with his role as a consultant to
the Company’s Chief Executive Officer.  During the Transition Period, Macari
shall make himself available to render such services on a full-time basis. At
the end of the Transition Period, the Company may, in its sole discretion, elect
to extend the Transition Period for an additional six-month period (the
“Subsequent Transition

 

--------------------------------------------------------------------------------


 

Period”), provided that the Company and Macari shall negotiate in good faith an
additional amount to compensate Macari for any services to be provided during
any Subsequent Transition Period.  Macari agrees to provide services during the
Transition Period as part of the consideration described in Section 3 and shall
not be entitled to any additional compensation for such services, other than
reasonable and necessary expenses incurred by Macari in connection with the
services in accordance with the Company’s expense reimbursement policies and
procedures in effect from time to time.

 

3.                                      Consideration.  In consideration for the
execution, delivery, and non-revocation of this Agreement by Macari, the Company
will provide the consideration set forth in this Section 3.  Macari understands
and agrees that he is receiving such consideration in part for the services
provided in Section 2, the covenants contained in Section 4 and the release
contained in Section 5, and Macari is not otherwise entitled to such
consideration.

 

(a)                                 Following the Separation Date, the Company
will pay Macari all earned wages, accrued but unpaid benefits relating to
vacations, other perquisites, and reimbursements through the Separation Date.

 

(b)                                 For a period of eighteen months following
the Separation Date, the Company shall pay to Macari an annualized gross amount
of $400,000, payable on such dates as his base salary would otherwise have been
paid by the Company in accordance with its regular payroll procedures, less
applicable deductions and withholdings, provided Macari has not revoked this
Agreement as provided in Section 9 and has otherwise complied with the terms of
this Agreement.

 

(c)                                  For a period of eighteen months following
the Separation Date, the Company agrees to continue substantially comparable
medical and dental insurance in which Macari and his dependents, if any, are
enrolled on the Separation Date at the same coverage levels and cost to Macari
in effect on the Separation Date, except to the extent such coverage may be
changed in its application to all Company employees and then the coverage
provided to Macari shall be commensurate with such changed coverage.  Macari
will continue to be responsible for the same premiums he currently pays which
will be deducted from the payments described in Section 3(b).  If the Company’s
insurance company informs the Company that Macari cannot continue under the
applicable plans after the Separation Date, the Company will cooperate with
Macari to provide coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (COBRA).  Notwithstanding the foregoing,
during the eighteen months the Company is obligated to continue the medical and
dental benefits under the terms of this Section 3(c), such benefits shall be
discontinued immediately if any required premium is not paid in full on time,
Macari becomes covered under another group health plan, Macari becomes entitled
to Medicare benefits (under Part A, Part B, or both), or the Company ceases to
provide any group health plan for its employees.  Continuation may also be
terminated if for any reason the plan providing such coverage would terminate
coverage of a participant or an eligible dependent.  The parties acknowledge and
agree that Macari participated in the Company’s 401(k) plan, and his rights to
benefits under that plan following the Separation Date will be governed by the
terms of that plan.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Attached as Schedule 1 to this Agreement is
a summary of Macari’s outstanding equity awards (the “Equity Awards”).  As
approved by the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”), the unvested portions of the Equity Awards shall
continue to vest until July 31, 2015 according to their terms.  At July 31,
2015, (i) all vested but unexercised stock option awards shall remain vested and
exercisable through the date that is the earlier of (A) October 31, 2015 or
(B) the expiration date set forth in the applicable award agreement, and
(ii) all vested but undelivered restricted stock awards outstanding as of
July 31, 2015 shall be delivered promptly to Macari.  In addition, during such
additional vesting period, Macari shall be entitled to the benefit of any
accelerated vesting that may become available pursuant to the Company’s 2006
Performance Equity Plan, the applicable award agreements or that may otherwise
be made available by the Company to all other employees holding equity awards. 
The individual grant agreements relating to the Equity Awards are deemed amended
to reflect the terms of this Section 3(d) as approved by the Compensation
Committee.  Any unvested Equity Awards at July 31, 2015 shall be immediately
forfeited and of no further effect as of such date.

 

(e)                                  The Company shall reimburse Macari for
reasonable legal fees and expenses incurred by him in connection with the
negotiation and execution of this Agreement, provided that such reimbursement
amount shall not exceed $7,000.

 

(f)                                   The Company shall pay for the costs, not
to exceed $12,000, of outplacement services for Macari from one or more firms
chosen by the Company, for a period of twelve months following the Separation
Date.

 

(g)                                  For avoidance of doubt, payment of any
other perquisites paid to Macari prior to the Separation Date, including his car
allowance, will be discontinued as of the Separation Date.  Macari shall be
entitled to retain his cellular phone and number and use his Company-provided
computer during the Transition Period.

 

(h)                                 Notwithstanding the foregoing, if Mr. Macari
breaches any covenants contained in Section 4 of this Agreement during the term
of this Agreement (i) the Company will suspend the vesting of the Equity Awards
and the making of any payments required pursuant to this Section 3 and may seek
to recover and terminate such payments as set forth in Section 4(f) and
(ii) Macari will be deemed to have resigned from his position as a director of
the Company, and Macari hereby agrees to such deemed resignation.  If for any
reason Section 3(h)(ii) is deemed insufficient to effect such resignation,
Macari hereby authorizes the Secretary and any Assistant Secretary of the
Company to execute such documents or instruments as the Company may deem
reasonably necessary or desirable to effect such resignation, and to act as
Macari’s attorney-in fact solely for the purpose of so effecting such
resignation.

 

4.                                      Covenants.

 

(a)                                 For a period of eighteen months from the
Separation Date:

 

(i)                                     Macari will not, and will not permit any
person subject to his direction or control to, directly or indirectly, whether
alone or in association with others, as

 

3

--------------------------------------------------------------------------------


 

principal, officer, agent, consultant, employee, director or owner of any
corporation, partnership, association or other entity, or through the investment
of capital, lending of money or property, rendering of services or otherwise,
engage in, influence, control, have an interest in or otherwise become actively
involved with any business that competes with the business of the Company. 
Macari acknowledges that the business of the Company is national and
international in scope, as its current and anticipated customers and suppliers
are located throughout the United States and abroad, and that it is therefore
reasonable that the restrictions set forth in this Section 4(a) not be limited
to any specified geographic area.  For purposes of this Agreement, the “business
of the Company” is the design, marketing and distribution of juvenile health,
safety and wellness products (ages 0-3);

 

(ii)                                  Macari will not directly or indirectly
attempt to encourage, induce or otherwise solicit, directly or indirectly, any
employee of the Company, or any of its affiliates or subsidiaries, to breach his
or her employment agreement or to leave their employment; and

 

(iii)                               Macari will not directly or indirectly
(i) solicit, attempt to encourage, induce or otherwise solicit any business
from, or attempt to sell, license, or provide the same or similar products or
services as provided by the Company or any subsidiary of the Company to, any
customer or prospective customer of the Company, or cause such persons to
divert, terminate, limit, modify or fail to enter into any existing or potential
relationship with the Company, or (ii) solicit, attempt to encourage, induce or
otherwise solicit any business from, or provide services to any supplier of the
Company, or cause such suppliers to divert, terminate, limit, modify or fail to
enter into any existing or potential relationship with the Company.

 

(b)                                 Macari acknowledges that, during the course
of his employment, he had access to various trade secrets, whether in existence
or proposed, and confidential information of the Company, including but not
limited to budgets, strategies, business plans, operating plans, patents,
copyrights, product information, software, hardware, financial information and
forecasts, manuals, training programs, profit margins, sales plans, marketing
and branding plans, customer and supplier information and lists, and the
specific terms of the Company’s relationships or agreements with its suppliers
or customers.  Further, Macari agrees to disclose and assign to the Company as
its exclusive property, all ideas, writings, inventions, discoveries,
improvements and technical or business innovations relating to the business of
the Company made or conceived by Macari prior to the date of this Agreement and
during the Transition Period or any Subsequent Transition Period, which the
parties acknowledge shall be considered “work for hire” under applicable
intellectual property law, whether or not patentable or copyrightable, either
solely or jointly with others, which are along the lines of the business, work
or investigations of the Company.  Macari agrees that he shall not disclose such
information or use it in any way, at any time in the future, except to the
extent such information becomes publicly available through lawful and proper
means, or to the extent that Macari is required to disclose such information
pursuant to subpoena.  If such information is requested pursuant to a subpoena,
Macari shall, if legally permissible, give prompt notice to the Company, so that
the Company has a reasonable opportunity to seek, at its expense, judicial
relief to preclude disclosure, if necessary.  Without limitation, the
prohibition in this section includes Macari’s use of such information to
directly or indirectly solicit any manufacturer, manufacturer’s representative,
distributor, or customer of the

 

4

--------------------------------------------------------------------------------


 

Company or any of its subsidiaries, and Macari’s use of such information to
directly or indirectly interfere with the advantageous business relationship
between the Company and any of its customers or suppliers.  For purposes hereof,
the foregoing prohibitions shall not apply to any information that (i) at the
time of disclosure or thereafter is generally available to or known by the
public or the industries in which the Company is engaged (other than as a result
of the disclosure by Macari in breach of this Agreement) or (ii) has been
independently acquired, received or developed by Macari after the Transition
Period without violating any of Macari’s obligations under this Agreement. 
Notwithstanding the foregoing, Macari may retain any records relating to his
employment with the Company and the negotiation and execution of this Agreement.

 

(c)                                  Macari agrees that he will not knowingly
act in any manner that might damage the business of the Company.  Macari further
agrees that he will not knowingly counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any
Releasees (as defined below), unless under a subpoena or other court order to do
so.  Macari agrees, if legally permissible, to promptly notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
business days of its receipt, a copy of such subpoena or court order to the
Company.  If approached by anyone for counsel or assistance in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any Releasees, Macari shall state no more than that he cannot
provide counsel or assistance.

 

(d)                                 Macari agrees not to make to any person any
statement that disparages the Company or its directors, officers, employees or
affiliates or reflects negatively on the Company, including without limitation
statements regarding the Company’s financial condition, business practices,
employment practices or its predecessors, successors, subsidiaries, officers,
directors, employees or affiliates.  The Company agrees not to make to any
person any statement that disparages Macari or reflects negatively upon Macari.

 

(e)                                  The parties acknowledge that covenants and
restrictions set forth in this Section 4 are necessary to protect the legitimate
business interests of the Company.  The parties agree that, if the scope of
enforceability of any or all the restrictive covenants set forth in this
Agreement is in any way disputed at any time, a court may modify and enforce the
covenants to the extent it believes to be reasonable under the circumstances
existing at that time.

 

(f)                                   Macari acknowledges and agrees that any
breach of any provision of this Agreement, including the covenants set forth in
this Section 4, shall constitute a material breach of this Agreement and that
the Company may seek to recover and cease paying the consideration provided to
Macari under this Agreement.  If the Company seeks to recover and/or cease
paying consideration under this Agreement as a result of an alleged breach of
the Agreement by Macari, the Company will suspend the payment of such
consideration until such time as a court of competent jurisdiction issues a
final, non-appealable order with respect to any such alleged breach or the
parties reach a mutual written agreement with respect to such alleged breach. 
Macari agrees that the breach by him of the covenants set forth in this
Agreement, including this Section 4, could not reasonably or adequately be
compensated in damages in an action at law,

 

5

--------------------------------------------------------------------------------


 

and that the Company shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security.  However, no remedy conferred by any of the specific provisions
of this Agreement (including this paragraph) is intended to be exclusive of any
other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder, or now or hereafter existing in
law or in equity, or by statute or otherwise.  The election of any one or more
remedies by the Company shall not constitute a waiver of the right to pursue
other available remedies.

 

5.                                      Release.  The Release set forth in this
section is effective as of the Effective Date (as defined in Section 9).

 

(a)                                 Except for the obligations of the Company
hereunder and under any of Macari’s equity awards, Macari, for himself and, as
applicable, his agents, attorneys, successors, and assigns, hereby knowingly and
voluntarily irrevocably and unconditionally releases the Company, its
predecessors, parent, subsidiaries, affiliated entities, and the past and
present officers, directors, employees, fiduciaries, shareholders, agents,
successors, representatives and assigns of each and all of them, and all persons
acting by, through, under or in concert with them (each a “Releasee” and
collectively referred to as “Releasees”), from any and all claims, charges,
complaints, liabilities, and obligations of any nature whatsoever, which Macari
may have against the Company or any of the Releasees, whether now known or
unknown, and whether asserted or unasserted, arising from any event or omission
occurring on or prior to the Effective Date of this Agreement.

 

(b)                                 Without limiting the foregoing, this release
includes any and all claims arising out of or which could arise out of the
employment relationship between Macari and the Company and the cessation of
Macari’s employment, including but not limited to: (i) any and all claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act, the Equal Pay Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act (ERISA), COBRA,
the Rhode Island Parental and Family Medical Leave Act, the Rhode Island Fair
Employment Practices Act, the Rhode Island Civil Rights Act of 1990, the
National Labor Relations Act, as amended, state and local civil rights laws,
Rhode Island wage payment laws, and any and all similar laws in other states;
(ii) any and all Executive Orders (governing fair employment practices) which
may be applicable to the Company; and (iii) any other provision or theory of law
or equity, including without limitation claims for wrongful discharge, breach of
express or implied contract, breach of a covenant of good faith and fair
dealing, violation of public policy, defamation, interference with contractual
relations, interference with prospective economic advantage or advantageous
relations, intentional or negligent infliction of emotional distress,
misrepresentation, deceit, fraud, negligence, or any other statutory or common
law claim under any state or federal law.  Macari understands and acknowledges
that Title VII of the Civil Rights Act of 1964, ERISA, and state and local civil
right laws, provide Macari the right to bring actions against the Company if,

 

6

--------------------------------------------------------------------------------


 

among other things, Macari believes he has been discriminated against on the
basis of race, ancestry, color, religion, sex, national origin, medical
condition, sexual orientation, disability, or benefit eligibility.  With full
understanding of the right afforded under these Acts, Macari agrees that he will
not file any action against the Company or any Releasee based upon any alleged
violation of these Acts or under any other theory of law or statute, including
but not limited to, back pay, front pay, attorney’s fees, damages, interest,
waiting time, penalties, reinstatement, or injunctive relief that could be
assessed by any federal, state or local court, any administrative agency, or any
other forum with competent jurisdiction.  This release may be pled as a complete
bar and defense to any claim brought with respect to the matters released in
this Agreement.

 

(c)                                  Macari acknowledges and agrees that the
consideration he is receiving under this Agreement is sufficient consideration
to support the release of all entities and persons identified in this Section 5,
and that said consideration is in addition to anything of value to which Macari
is entitled.

 

(d)                                 Macari agrees and represents that he has not
filed, or caused to be filed, any claim or charge with any adjudicative body,
regulatory body, or agency arising out of his employment or the cessation of his
employment.  With respect to the claims Macari is releasing and waiving herein,
Macari acknowledges and agrees that he is waiving his right to receive money or
any other relief in any actions instituted on his behalf by any other person,
entity, or government agency.

 

(e)                                  Macari specifically understands and
acknowledges that the Age Discrimination in Employment Act of 1967, as amended,
provides him the right to bring a claim against the Company if he believes that
he has been discriminated against on the basis of age. Macari understands the
rights afforded under this Act and agrees that he will not file any such claim
or action against the Company or any Releasee, including, but not limited to,
back pay, front pay, attorney’s fees, damages, reinstatement, or injunctive
relief.

 

(f)                                   To the fullest extent permitted by law, at
no time subsequent to the execution of this Agreement will Macari pursue, or
cause or knowingly permit the prosecution, in any state, federal or foreign
court, or before any local, state, federal or administrative agency, or any
other tribunal, any charge, claim or action of any kind, nature and character
whatsoever, known or unknown, which Macari may now have, has ever had, or in the
future may have against any Releasee, which is based in whole or in part on any
matter covered by this Agreement.

 

6.                                      Board Membership.  Macari agrees that he
will resign as a director of the Company on the earlier of (i) a deemed
resignation pursuant to Section 3(h)(ii), (ii) Macari’s voluntarily resignation
and (iii) the date eighteen months from the Separation Date.

 

7.                                      Communications; Company Property.  From
and after the Separation Date, Macari shall not represent himself as an employee
or officer of the Company or any of its subsidiaries.  Effective as of the
Separation Date, Macari shall have no authority to act on behalf of the Company
and shall not hold himself out as having such authority, enter into any
agreement or incur any obligations on behalf of the Company or otherwise act in
an executive

 

7

--------------------------------------------------------------------------------


 

capacity.  Macari acknowledges and agrees that all notes, computers, records,
materials, documents and other property delivered to or compiled by Macari by or
on behalf of the Company or its representatives, vendors, or customers that
pertain to the business of the Company, regardless of the type of medium in
which they are preserved, are the sole and exclusive property of the Company,
and upon request Macari shall deliver to the Company such Company property at
the end of the Transition Period, or upon the earlier request of the Company.

 

8.                                      Sufficient Time to Review.  Macari
acknowledges that he has been afforded a reasonable opportunity to consider this
Agreement and is encouraged to consult with an attorney of his own choosing in
deciding whether to execute this Agreement.  Macari acknowledges that he has
been given a period of at least 21 days within which to consider this Agreement,
and that he has read and fully understands the Agreement and enters into it
freely, voluntarily, and without coercion, and in the event that he executes
this Agreement in less than 21 days, his election to do so has been knowing and
voluntary.

 

9.                                      Revocation Period.  Macari understands
that he has a period of seven days from the date he signs this Agreement to
revoke this Agreement, and that, should he decide to revoke it within said
seven-day period, he shall not be entitled to the consideration recited herein. 
Macari further understands that this Agreement shall not become effective or
enforceable until the expiration of the seven-day period, and, therefore, that
he shall not receive the consideration set forth herein until the revocation
period has expired without Macari exercising his right of revocation.  Macari
agrees that he must provide written notice of revocation of this Agreement to
Mark Strozik, Vice President, Human Resources, Summer Infant, Inc., 1275 Park
East Drive, Woonsocket, RI 02895, should he wish to exercise his rights to
revoke this Agreement within the revocation period.  If this Agreement is not
timely revoked, this Agreement will become effective as of the expiration of the
revocation period (“Effective Date”).

 

10.                               Section 409A.  It is the intention of the
parties that compensation or benefits payable under this Agreement not be
subject to the additional tax imposed pursuant to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and this Agreement shall be
interpreted accordingly.  To the extent such potential payments or benefits
could become subject to additional tax under such Section, the parties shall
cooperate to amend this Agreement with the goal of giving Macari the economic
benefits described herein in a manner that does not result in such tax being
imposed.  Each payment or benefit made pursuant to this Agreement shall be
deemed to be a separate payment for purposes of Code Section 409A and each
payment made in installments shall be treated as a series of separate payments
for purposes of Code Section 409A, to the extent permitted under applicable
law.  To the extent that payments or benefits pursuant to this Agreement are
conditioned upon the execution and delivery by Macari of the Release, Macari
shall forfeit all rights to such payments and benefits unless such Release is
signed and delivered (and no longer subject to revocation, if applicable) within
sixty days following the Separation Date.  All taxable reimbursements provided
hereunder that are deferred compensation subject to the requirements of Code
Section 409A shall be made not later than the calendar year following the
calendar year in which the expense was incurred.   Any such taxable

 

8

--------------------------------------------------------------------------------


 

reimbursements or any taxable in-kind benefits provided in one calendar year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year.

 

11.                               Acknowledgement.  Macari acknowledges,
represents and warrants that he enters into this Agreement knowingly,
voluntarily, free of duress or coercion, and with a full understanding of all
terms and conditions contained herein.

 

12.                               Headings.  The headings are for convenience of
the parties, and are not to be construed as terms and conditions of this
Agreement.

 

13.                               Severability.  Should any provision in this
Agreement be declared or determined to be illegal or invalid (with the exception
of Section 5, in whole or in part, subsections included), the validity of the
remaining parts, terms, or provisions shall not be affected and the illegal or
invalid part, term, or provisions shall be deemed not to be part of this
Agreement.

 

14.                               Integration.  This Agreement constitutes the
entire agreement between the parties, and supersede all oral negotiations and
any prior and other writings with respect to the subject matter of this
Agreement, and is intended by the parties as the final, complete and exclusive
statement of the terms agreed to by them.

 

15.                               Choice of Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Rhode
Island.

 

16.                               Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT HE OR IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY RELATING TO THIS AGREEMENT, WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY.  EACH PARTY HERETO (A) CERTIFIES THAT NO AGENT, ATTORNEY,
REPRESENTATIVE OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
LITIGATION, AND (B) ACKNOWLEDGES THAT HE OR IT AND THE OTHER PARTY HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

17.                               Amendment.  This Agreement shall be binding
upon the parties and may not be amended, supplemented, changed, or modified in
any manner, orally or otherwise, except by an instrument in writing of
concurrent or subsequent date signed by the parties.

 

18.                               Successors and Assigns.  This Agreement is and
shall be binding upon and inure to the benefit of the heirs, executors,
successors and assigns of each of the parties.

 

19.                               Non-Admission.  This Agreement shall not in
any way be construed as an admission by the Company that it has acted wrongfully
with respect to Macari, and the Company specifically denies the commission of
any wrongful acts against Macari.  This Agreement shall not in any way be
construed as an admission by Macari that he has acted wrongfully with respect

 

9

--------------------------------------------------------------------------------


 

to the Company or failed to perform any of his obligations to the Company, and
Macari specifically denies the commission of any wrongful acts against the
Company.

 

20.                               Reservation of Rights to Indemnification and
Director and Officer Liability Insurance for Actions Taken or Omitted While an
Executive Officer.  Macari’s right to indemnification to the fullest extent
permitted by Delaware General Corporation Law and the Company’s Certificate of
Incorporation and By-Laws for expenses (including attorney’s fees and
disbursements), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Macari in connection with any proceeding arising by
reason of acts taken or omissions to act occurring while Macari was an executive
officer of the Company or an executive officer or director of any of the
Company’s subsidiaries, shall continue unabridged after the Separation Date.

 

21.                               Notice.  Each notice or other communication
required or permitted under this Agreement shall be in writing and transmitted,
delivered, or sent by personal delivery, prepaid courier or messenger service
(whether overnight or same-day), or prepaid certified United States mail (with
return receipt requested), addressed (in any case) to the other Party at the
address set forth as follows:

 

If to Macari:

 

Jason Macari
3100 Diamond Hill Road
Cumberland, RI  02864

 

With a copy to:

 

Hinckley, Allen & Snyder LLP
Attention:  Aaron A. Gilman, Esq.
28 State Street
Boston, MA, 02109

 

If to the Company:

 

Summer Infant, Inc.
Attention:  Senior Vice President — Human Resources
1275 Park East Drive
Woonsocket, Rhode Island 02895

 

10

--------------------------------------------------------------------------------


 

With a copy to:

 

Greenberg Traurig, LLP
Attention:  Elizabeth Fraser, Esq.
One International Place
Boston, MA  02110

 

Each notice or communication so transmitted, delivered, or sent in person, by
courier or messenger service, or by certified United States mail shall be deemed
given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal). 
Nevertheless, if the date of delivery is after 5:00 p.m. on a business day, the
notice or other communication shall be deemed given, received, and effective on
the next business day.

 

22.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together constitute one and the same instrument.

 

[Remainder of page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties execute this Agreement as of the date first
written above.

 

 

 

 

Summer Infant, Inc.

 

 

 

 

 

 

 

 

/s/ Jason Macari

 

By:

/s/ Paul Francese

Jason Macari

 

Name:

Paul Francese

 

 

Title:

Chief Financial Officer

 

Signature page – Separation Agreement and Release

 

--------------------------------------------------------------------------------


 

Schedule 1

 

EQUITY AWARDS

 

1.              Option to purchase 310,000 shares at an exercise price of $2.14
per share, granted January 5, 2009; fully vested.

 

2.              Restricted stock award of 30,813 shares, granted June 15, 2011;
50% vested, remaining 50% vests 25% in June 2014 and 25% in June 2015.

 

3.              Restricted stock award of 24,914 shares, granted April 16, 2012;
25% vested; remaining 75% vests 25% in April 2014, 25% in April 2015 and 25% in
April 2016.

 

4.              Option to purchase 45,886 shares at an exercise price of $5.55
per share, granted April 16, 2012; 25% vested; remaining 75% vests 25% in
April 2014, 25% in April 2015 and 25% in April 2016.

 

5.              Restricted stock award of 31,000 shares, granted June 12, 2013;
none vested; vests 25% in June 2014, 25% in June 2015, 25% in June 2016 and 25%
in June 2017.

 

6.              Option to purchase 58,000 shares at an exercise price of $3.38
per share, granted June 12, 2013; none vested; vests 25% in June 2014, 25% in
June 2015, 25% in June 2016 and 25% in June 2017.

 

--------------------------------------------------------------------------------